Citation Nr: 1716856	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.Entitlement to service connection for a bilateral hearing loss disability, to include as secondary to service-connected tinnitus.  

2. Entitlement to service connection for tinnitus secondary to 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for bilateral hearing loss.  

The Veteran testified before the undersigned at a Board hearing in October 2012.  A transcript of the hearing has been reviewed and associated with the claims file.  

In March 2013 and May 2016, the Board remanded the appeal for further evidentiary development which included, providing the Veteran with a VA examination and readjudicating the claim.  As detailed below, a VA examination was provided in October 2016.  Thereafter, the RO readjudicated the claim in a Supplemental Statement of Case (SSOC) dated in November 2016.  In light of the foregoing, the Board finds there has been substantial compliance with previous remand directives.   See D'Aries v. Peake, 22 Vet. App. 97, 106(2008); see Stegall v. West, 11 Vet. App. 268, 270-71(1998).  


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's bilateral hearing loss manifested within a year of his separation from, or is otherwise related to his active service or his service-connected tinnitus.  






CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014);38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify was satisfied by the letters sent in August 2008 and May 2013.  These letters notify the Veteran of information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA's duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records have been associated with the claims file.  Relevant post-service medical records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore,VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA examination in July 2013.  As requested in the Board's remand directives, an additional VA examination was provided in October 2016.  These VA examinations, in total, are adequate for the purposes of the instant matters adjudicated herein as they involve a review of the Veteran's pertinent medical history, a clinical evaluation of the appellant, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App.303, 311(2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant is necessary in developing the facts.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. 3.303(b) by demonstrating a continuity of symptomology since service, but only if the chronic disease is listed under 38 C.F.R. 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, certain chronic diseases, including other organic diseases of the nervous system such as hearing loss, may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159(1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, clinical hearing loss is shown where auditory thresholds exceed 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 159(1993).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b); See also Allen v. Brown, 8 Vet. App.374 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background

The Veteran asserts that his hearing loss is due to noise exposure during military service.  Specifically, he contends that he was exposed to noise from tanks during military service.  See Correspondence, p.1, received 01/09/2009.  Lastly, he asserts that while working as a medic, he was not provided hearing protection for the noise exposure.  Id.  

A review of the Form DD-214 reveals that the Veteran's military occupational specialty (MOS) was medical support, which was considered the equivalent of a Medical Assistant.  See Certificate of Release or Discharge From Active Duty, p.1, received 03/17/1971.  

Service treatment records are negative for treatment for or a diagnosis of bilateral hearing loss.  Notably, the Veteran had audiological evaluations in June 1968 and at separation from service in December 1970, at which time the auditory thresholds were recorded and evaluated as normal.  See C&P Exam, p.4, received 10/16/2016.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  

In light of the above and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards, will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

At the time of the June 1968 induction examination, audiological findings revealed:



Hz   



500
1000
2000
3000
4000
RIGHT
-10
-10
5

5
LEFT
5
5
15

15





The above results, converted to ISO units, would be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15

10
LEFT
20
15
25

20

At the time of December 1970 separation examination, audiological findings revealed: 


Hz   



500
1000
2000
3000
4000
RIGHT
0
0
0

5
LEFT
0
0
0

0


The above results, converted to ISO units, would be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

10
LEFT
15
10
10

5

The audiometric readings most favorable to the Veteran are those converted to the ISO format, as the values are greater at all thresholds post-conversion as compared to pre-conversion.  While the converted figures at the time of the induction examination show clinical hearing loss per Hensley at 2000Hz, this finding was not replicated on separation and the October 2016 VA examiner did not make a finding of hearing loss on entrance to service.  The weight of the evidence is found to demonstrate normal hearing both at induction and at separation and the October 2016 examiner expressly stated that there was no significant threshold shifts across the two in-service examinations.  See C&P Exam, p.6, received 10/16/2016.  

Private medical records and various VA records dated from August 2007 to May 2008 show that the Veteran sought treatment for various medical conditions; however he did not allege any complaints due to hearing loss.  See Medical Treatment Record-Government Facility, p. 1, received 10/29/2008.  In June 2008, the Veteran sought a consultation from a VA audiologist, where he reported first noticing some hearing problems soon after leaving the military which gradually worsened over the years.  Id. at p.4.  In regard to history of noise exposure, the Veteran reported that he was stationed in the US during his tour and reported being in close proximity to weapons while supporting armored units on firing ranges.  Id.  However, the audiologist also noted that the Veteran did not present treatment for hearing loss until June 2008.  Id.  The audiologist noted that the hearing test performed showed severe high frequency sensorineural hearing loss bilaterally.  Id.  

The Veteran was afforded a hearing in October 2012, where he testified that during active duty, he was in close proximity to loud noises from maneuvers without hearing protection.  See Hearing Testimony, p.3,6, received 10/03/2012.  He also testified that he noticed the interference with certain words shortly after service, however he also discussed his history of civilian noise exposure as a construction worker.  Id. at 4.  The Veteran's wife, who also provided a statement, testified that right after the appellant left service, he was unable to hear without hearing aids.  Id. at 8.  

Additionally, the Board notes that the Veteran did not discuss this complaint at the separation examination or on his statement of medical condition signed by the appellant on March 08, 1971.  Id. at 4.  

The Veteran underwent a VA examination in May 2013 where the VA examiner diagnosed sensorineural hearing loss.  See C&P Exam, p.4, received 07/01/2013.  Post-service occupational noise exposure included working as a millwright and also included welding and metal work.  Id. at 6.  The Veteran also reported working as a conveyor technician and as a fork lift operator.  Id.  He denied the use of hearing protection in his post service employment.  Id.  The examiner also noted the appellant's in service noise exposure.  Id. at 7.  Following an evaluation, the examiner concluded that the hearing loss disability was not caused by or the result of an event in military service.  Id. at 5.  In reaching this conclusion, the examiner noted that during service and upon separation from service, the Veteran presented with normal hearing acuity and also had Pure tone testing results that were negative at 6000Hz and 8000 Hz.  Id. at 5-6.  Additionally, when Veteran's pre-induction thresholds were converted from ASA to ISO calibration standards and compared to his separation examination, there was no significant threshold shift.  Id. at 5.  Therefore, the Veteran's current hearing loss is less likely than not due to his military service.  Id.  

The Veteran underwent another VA examination in October 2016.  The examiner noted a history of military noise exposure to include acoustic trauma from tanks firing on the range without hearing protection while providing medical support.  Id. at 4.  The Veteran's post- service occupational noise exposure included working in construction without the use of hearing protection.  Id.  The examiner also noted occupational noise exposure from carpentry work, in addition to his heavy equipment operation.  Id. at 5.  The Veteran also reported that he did not need to wear hearing protection as he sat inside the truck cab while operating the crane in his construction job.  Id.  It was also noted that his recreational noise exposure included hunting without the use of hearing protection.  Id.  

The examiner determined that it was less likely than not that the Veteran's hearing loss is due to conceded noise exposure.  Id. at 7.  Nevertheless, the examiner noted that the Veteran reported that he was about 50 to 75 yards away from tanks when they were fired in service.  Id. at 10.  However, the examiner concluded that the specific decibel level cannot be determined for noise exposure due to too many unknown variables, including wind speed and temperature.  Id.  Consequently, the examiner found that one factor to consider is whether the Veteran had a permanent threshold shift as a result of being exposed to the gunfire.  Id.  He noted that various sources of loud noise exposure will cause temporary threshold shifts but the threshold shifts need to be permanent as part of the requirements to determine if hearing loss is service connected.  Id.  He also noted that the Veteran had normal hearing acuity for both right and left ears upon discharge from service based on his separation examination in 1972.  Id.  The examiner noted that there was no significant threshold shifts in hearing acuity for both right and left ear.  Id. at 5-6.  The examiner also noted there was no hearing test from government agencies.  Id. at 6.  The examiner also observed that the Veteran did not receive a hearing test until closer to the time of the hearing.  Id.  The first hearing test performed on the Veteran since service was at the Chillicothe VA Medical Center on June 04, 2008, 37 years after discharge from the Army.  Id.  Additionally, the examiner concluded that the Veteran had two opportunities to report the hearing loss before being discharged, however on his separation examination, he reported not having any hearing difficulty, which is noteworthy as he indicated on his pre-induction form in 1968 that he was in poor health.  Id. at 6.  

With regard to secondary service connection, the examiner noted that no medical research indicates that tinnitus itself can cause additional, permanent, physical hearing loss, thus the Veteran's hearing loss disability was not caused or aggravated by his service connected tinnitus.  Id. at 8.  

Analysis

Upon review of the evidence, the Board finds that service connection is not warranted for the Veteran's bilateral hearing loss disability, for the reasons discussed below.  

At the outset, the Board notes that the record establishes a current disability of sensorineural hearing loss in both ears.  For example, the July 2013 and October 2016 VA examinations reflect a diagnosis of a hearing loss disability in both ears; therefore, the first element of current disability for service connection is established.  See C&P Exam, p.3, received 07/01/2013; C&P Exam, p.4, received 10/16/2016.  

The Board finds that the Veteran's own statements regarding his proximity to gunfire, along with his wife's statements, as discussed above, to be consistent with the circumstances of his service.  See Hearing Testimony, p.3, 6, received 10/03/2012.  Accordingly, in-service element of noise exposure is established.  

Given that the Veteran has been diagnosed with bilateral sensorineural hearing loss and that the appellant's noise exposure has been conceded, the Board must next consider whether the Veteran's diagnosis is related to in-service exposure.  

At this juncture, the Board calls attention to Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), which enables service connection to be awarded on the basis of continuity of symptomatology for chronic diseases under 38 C.F.R. § 3.309(a).  
VA views sensorineural hearing loss as an organic disease of the central nervous system.  See VA Under Secretary for Health Memorandum (October 1995).

Given the above, if the evidence establishes continuity of symptomatology with respect to the claimed hearing loss disability, then an award of service connection would be appropriate.  In this vein, the Veteran has reported hearing loss since service.  The Board acknowledges that he is competent to report observable symptoms such as decreased auditory acuity.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board must next consider whether such statements of continuity may be deemed credible here.

In the present case, the separation examination yielded normal audiometric findings.  Moreover, no post-service complaints are reflected until treatment was sought in 2008, some 37 years after separation.  The significant lapse in time between service and post-service treatment may be considered as part of the analysis of a service connection claim.   Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board is cognizant that an absence of documented treatment cannot serve as the sole basis for finding the Veteran not credible in his reports of continuity of symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, however, the Board is not solely relying on the gap in time before post-service treatment.  Indeed, the normal findings on separation have also been considered.  

The Board acknowledges the statement of the Veteran's wife that he had hearing problems right after he left service in 1971.  However, again, hearing loss was not demonstrated on separation from service.  Overall, the weight of the evidence is not at least in equipoise on the question of continuity.  Even if the Board were to accept the statements of the Veteran's wife that she noticed hearing loss shortly after separation this still fails to demonstrate continuity all the way back to active service.  Thus, to the extent that the lay evidence asserts unbroken continuity of symptomatology back to active service such evidence is deemed not credible.

Moreover, the competent medical evidence is against a finding that the Veteran's current hearing loss is related to active service.  As discussed above, VA examiners in May 2013 and October 2016 found that the current bilateral hearing loss was not related to active service.  Such conclusions were reached after a review of the record and an examination of the Veteran, and were accompanied by a clear rationale.  No other competent medical evidence of record refutes these opinions.  Moreover, to the extent that the lay statements of continuity were not expressly addressed by the examiners this is deemed harmless error because, for the reasons previously discussed, such lay evidence is not deemed credible here.  

Finally, even accepting statements of observable hearing loss shortly after discharge the record nevertheless fails to show hearing loss manifested to a compensable degree of ten percent or more within one year after the Veteran's discharge from service in March 1971.  38 C.F.R § 3.307(a)(3).  Indeed, the observations of the Veteran's wife were not clinically measured through audiometric testing and thus there is no basis for finding that the specific degree of manifestation required under 38 C.F.R. § 3.307 had been met.  

Additionally, the weight of the medical evidence is against a finding that the Veteran's hearing loss disability was caused or aggravated by his service connected tinnitus.  Indeed, the October 2016 VA examiner provided an opinion following review of the record and examination of the Veteran, which was accompanied by a clear rationale.  For these reasons the opinion is deemed highly probative.  No other medical evidence of record refutes this opinion.

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in service noise exposure and the current disability, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for bilateral hearing loss.  38 C.F.R. § 3.303.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); See Gilbert v. Derwinski, 1 Vet App. 49 (1990);38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement for service connection for bilateral hearing loss disability, to include secondary to service-connected tinnitus, is denied.  


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


